DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because
(Fig 3) The drawing shows that the lower case shell has concave areas and a bar shaped portion of the lower case shell and does not show a bar and concave parts separately attached to the lower case shell and particularly “below the lower case shell” as mentioned in specification (Para 15, line 1). 
(Fig 1-2) The concave areas mentioned in the specification (Para 15 and 40) look convex in the figures.
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 11 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 11 recites the “two concave parts are arranged below the lower case shell, and a bar which protrudes with respect to the concave parts is arranged between the two concave parts” which lacks enablement as the specification does not disclose this subject matter. However, the disclosure fails to set forth “two concave parts are arranged below the lower case shell, and a bar which protrudes with respect to the concave parts is arranged between the two concave parts” . The specification shows that the lower case shell has two concave areas, but does not show two concave parts attaches or that the parts are arranged below the lower case shell. There is no bar shown attached to the lower case shell in the specification, only a protruded area in the lower case shell.

Claims 1, 5 and 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the phrase "and/or" (lines 6 and 11) renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d). Examiner interprets “and/or” as “or”.
Regarding claim 5, the phrase "and/or" (line 2) renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d). Examiner interprets “and/or” as “or”.
Regarding claim 11, the claim recites the “two concave parts are arranged below the lower case shell, and a bar which protrudes with respect to the concave parts is arranged between the two concave parts” but it is unclear how the concave parts and bar attach to the lower case shell. See related 35 USC 112a discussed above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7-11, 14-15, and 17 are rejected under 35 U.S.C. 102 (a)(1) and (a) (2) as being anticipated by US Publication 2016/0206069 by Tong (Here forth “Tong”).
Regarding claim 1, Tong discloses: A suitcase, comprising an upper case shell and a lower case shell (Fig 3 shows and upper case shell 1 and lower case shell 2), wherein a case side face connected to the upper case shell and the lower case shell is arranged between the upper case shell and the lower case shell (Fig 1-2, the case side face 5 is between the upper and lower case shells 1 and 2); the upper case shell and the lower case shell have installation parts allowing rods to be inserted therein (Fig 3, the rods 31 are inserted in the installation parts 9 that are located on the upper and lower case shells); the case side face is made of a flexible material (Para 25 lines 1-2; fabric is flexible), the upper case shell and the lower case shell are connected through a plurality of rods (Fig 3, rods 31 attach the upper and lower case shells 1 and 2 together), and elastic parts are arranged between the rods and the upper case shell or/and the lower case shell and are located on the installation parts (Fig 3, elastic parts 32 are made up of element 32 are located within a portion of the rods that attach to the installation parts; therefore, once the rods are installed on the installation parts, the elastic parts are located between a portion of the rods and the upper case shell); when no external force is applied to the elastic parts, a sum of a length of the elastic parts and a length of the rods is greater than the length between the upper case shell and the lower case shell (Fig 3, para 27, the rods 31 are made of plastic which is to a degree flexible and compressible. As for elastic part 32 can be made of any material, which any material has a degree of elasticity making it to a degree flexible and compressible. When no pressure is applied the elastic parts and rods the length will be greater than the length between the upper and lower case shells, as there is nothing to separate the upper and lower case shells 1 and 2), and the length of the rods is smaller than the length between the upper case shell and the lower case shell; when the suitcase is , (Fig 2, when the rods are assembled between the upper and lower case shells 1 and 2, they are smaller than the length between the upper and lower case shells are the shells are on the outer ends of the rods and therefore further apart from each other than the length of the rods 31) the elastic parts abut against the rods and the upper case shell or/and the lower case shell and apply a force to the rods to drive the upper case shell and the lower case shell away from each other (Fig 2, The elastic parts are within the rods 31 meaning they abut against the rods which abut against the upper case shell; therefore, the elastic parts also abut against the  upper case shell); and after the suitcase is assembled, the rods are fixedly combined with the upper case shell or the lower case shell (Fig 2).
Regarding claim 7, Tong further discloses: wherein a reinforcing part is arranged on a side (Fig 1, the reinforcing part zipper 55 attaches the lid 54  to the opening of the suitcase and can be arranged on a side), proximate a suitcase opening (Fig 1, the reinforcing part 55 is proximate a suitcase opening), of the upper case shell in a width direction of the suitcase (Fig 1, the reinforcing part 55 can open in a width direction of the suitcase).
Regarding claim 8, Tong further discloses: wherein the reinforcing part is a fifth rod which is fixedly connected to the upper case shell Tong (Fig A, the fifth rod is connected to the upper and lower case shells).
Regarding claim 9, Tong further discloses: wherein the rods of are of a hollow structure (Fig 3, the rods 31 have a hollow structure through which support structure 32 can fit through).
Regarding claim 10, Tong further discloses: wherein the rods are made of fiberglass, aluminum alloy, or plastic (Fig 3, para 27, the rods 31 are made of plastic).
Regarding claim 11, Tong further discloses: wherein two concave parts are arranged below the lower case shell (Fig A, there are two concave portions on the lower case shell where the wheels attach to the case shell), and a bar which protrudes with respect to the concave parts is ( Fig A, There is a protruding bar between the two concave parts that extends in the width of direction of the suitcase).
Regarding claim 14, Tong further discloses: wherein holes are formed in ends of the rods (Fig 3, the rods 31 have a hollow hole going through and therefore form holes at the ends of the rods).
Regarding claim 15, Tong discloses: A manufacturing method of a suitcase, comprising the following steps: obtaining an upper case shell and a lower case shell (Fig 3 shows and upper case shell 1 and lower case shell 2), and fixedly connecting a flexible material to the upper case shell and the lower case shell (The flexible material 5 connects to the upper and lower shell cases), wherein in terms of size selection, when no external force is applied to elastic parts, the sum of a length of elastic parts and a length of rods is greater than the length between the upper case shell and the lower case shell (Fig 3, para 27, the rod 31 are made of plastic which is to a degree flexible and compressible. As for elastic part 32 can be made of any material, which any material has a degree of elasticity making it to a degree flexible and compressible. When no pressure is applied the elastic parts and rods the length will be greater than the length between the upper and lower case shells, as there is nothing to separate the upper and lower case shells 1 and 2), and the length of the rods is less than the length spanning the upper case shell and the lower case shell; and when the suitcase is assembled, the elastic parts are compressed to install two ends of the rods on installation parts of the upper case shell and the lower case shell, and a resilience force from the elastic parts is applied to the rods to drive the upper case shell and the lower case shell to be away from each other (Fig 2, when the rod 31 are compressed between the upper and lower case shells 1 and 2, they are smaller than the length spanning between the upper and lower case shells are the shells are on the outer ends of the rods and therefore further apart from each other than the length of the rod 31; elastic parts 32 are within rods 31 and  are compressed into the installation parts 9 to attach), and the flexible material connected to the upper case shell (Fig 2) and the lower case shell is driven by the upper case shell and the lower case shell to be placed in tension (Fig 2, as the lower case shell is attached to the upper case shell, any tension placed on the upper case shell will cause tension to be placed on the lower case shell).
Regarding claim 17, Tong further discloses: wherein after the suitcase is assembled, the rods are fixedly combined with the upper case shell and/or the lower case shell (Fig 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tong in view of US Publication 2018/0310683 by Tong (Here forth “Tong 2”).
Regarding claim 2, Tong further discloses: wherein a side plate is arranged between every two adjacent rods (Fig 2, plate 10 forms three side plates that are adjacent between every two adjacent rods), and the side plates are located on an inner side of the case side face (Fig 1-2, the side plates are attached on the inner portion of the suitcase behind the rods 31, which is on an inner side of the case side face 5)
But Tong does not expressly disclose that the side plates are made of plastic or metal. Tong 2 discloses a similar suitcase having side plates made of plastic or metal (Para 23, suitcase parts can be made of plastic)
It would have been obvious to a person having ordinary skill in the art having the teachings of Tong and Tong 2 before them, when the application was filed, to have modified the suitcase of Tong to have the side plates made of plastic, as taught by Tong 2, to advantageously provide a strong yet low density part that can maintain the structure of the suitcase.
Regarding claim 3, Tong further discloses: wherein two ends of each of the side plates are respectively disposed around the two adjacent rods (Fig 2, plate 10 forms three side plates that to an extent wraps around circumferences of each respective rod).
Regarding claim 4, Tong further discloses: wherein the side plates (Fig 2) includes a rear side plate (Fig A), a left side plate and a right side plate (Fig A); the rods include a first rod (Fig A), a second rod (Fig A), a third rod and a fourth rod (Fig A), and the first rod, the second rod, the third rod and the fourth rod are distributed at 12four points in a rectangular shape (Fig A, the rods form a rectangular shape); one end of the left side plate is connected to the first rod (Fig A), and another end of the left side plate and one end of the rear side plate are both arranged on the second rod (Fig A); and one end of the right side plate is connected to the fourth rod (Fig A), and another end of the right side plate and another end of the rear side plate are both arranged on the third rod (Fig A).

    PNG
    media_image1.png
    621
    698
    media_image1.png
    Greyscale

Fig A- Examiner Annotated Fig 2 of Tong
Regarding claim 5, Tong does not expressly disclose a handle on the left or right side plate. Tong 2 discloses a similar suitcase comprising a handle arranged on the left side plate or/and the right side plate (Fig 2-3, the handle shown in fig 2 is attached a similar right side plate).
It would have been obvious to a person having ordinary skill in the art having the teachings of Tong and Tong 2 before them, when the application was filed, to have modified the suitcase of Tong to have a handle attached to the right to advantageously provide the user an alternate location by which they can lift the suitcase.
Regarding claim 12, Tong does not expressly disclose that the case sides are made of a flexible material such as a textile fabric or plastic film. Tong 2 discloses a similar suitcase wherein the flexible material is a textile fabric, a plastic film, or a combination thereof (Abstract, the suitcase has parts that are made of a flexible material such as fabric).
It would have been obvious to a person having ordinary skill in the art having the teachings of Tong and Tong 2 before them, when the application was filed, to have modified the suitcase of Tong to have the case sides made of a fabric material, as taught by Tong 2, to advantageously increase the flexibility of the suitcase, and not make the case too rigid.
Claims 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tong in view of US Publication 2013/0284553 by Daniels (Here forth “Daniels”).
Regarding claim 6, Tong does not expressly disclose a storage chamber in the upper case shell. Daniels discloses a similar suitcase wherein the upper case shell has a storage chamber, and an opening of the storage chamber is sealed with a sealing body (Fig 5, Para 41, there is an opening 37 for storage chamber. As it forms a separate compartment from the main compartment, and is only accessible through opening 37, the storage chamber 38 is sealed with a sealing body 48).
It would have been obvious to a person having ordinary skill in the art having the teachings of Tong and Daniels before them, when the application was filed, to have modified the suitcase of Tong to have a storage chamber in the upper case shell, as taught by Daniels, to advantageously store liquids and toiletries for security without having to open a main compartment (Para 40 lines 5-9).
Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tong in view of US Patent 6024194 issued to Chung-Hsien (Here forth “Chung-Hsien”).
Regarding claim 13, Tong further discloses: wherein elastic parts are arranged on the installation parts of the lower case shell and abut against the rods (Fig 2, the elastic parts 32 located within rods 31 and therefore abut against the rods 31), the rods are inserted into the installation parts of the upper case shell from a bottom of the upper case shell (Fig 2), and the rods are combined with the upper case shell (Fig 2).
Tong does not expressly disclose that the rods are screwed into the upper case shell from the top of the upper case shell. Chung-Hsien disclosing a similar suitcase having screws 13 screwed into the rods from a top of the upper case shell (Fig 4; rods 46 are attached via screws to the upper case shell part 46. The top of the upper case shell includes the top surface of the frame which include the entire outer portion of the case shell).
It would have been obvious to a person having ordinary skill in the art having the teachings of Tong and Chung-Hsien before them, when the application was filed, to have modified the suitcase of Tong  to have the rods are screwed into the upper case shell from the top of the upper case shell, as taught by Chung-Hsien, to advantageously permanently secure the rods to the upper case shell preventing the rods from disengaging with the upper case shell.
Regarding claim 16, Tong further discloses: wherein when the suitcase is assembled, elastic parts are arranged on the installation parts of the lower case shell (Fig 2, elastic parts 32 are the within the rods 31 and assemble to the installation parts 9), lower ends of the rods abut against the elastic parts (As the elastic parts 32 are within the rods 31, they abut against the rods 31), upper ends of the rods are inserted into the installation parts of the upper case shell (Fig 2), and the rods are combined with the upper case shell (Fig 2); 
But Tong does not expressly disclose that the rods are screwed into the upper case shell from the top of the upper case shell. Chung-Hsien discloses a similar suitcase wherein screws are screwed into holes in ends of the rods from a top of the upper case shell, or installation positions of the elastic parts are exchanged with screw-in positions of the screws (Fig 4; rods 46 are attached via screws to the upper case shell part 46. The top of the upper case shell includes the top surface of the frame which include the entire outer portion of the case shell).
It would have been obvious to a person having ordinary skill in the art having the teachings of Tong and Chung-Hsien before them, when the application was filed, to have modified the suitcase of Tong  to have the rods are screwed into the upper case shell from the top of the upper case shell, as taught by Chung-Hsien, to advantageously permanently secure the rods to the upper case shell preventing the rods from disengaging with the upper case shell.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Publication 2017/0295898 by Jackson (Fig 1: upper and lower cases, concave parts, cover);
US Publication 2017/0086549 by Caputo (Fig 1: Upper and lower cases, rods, cover);
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA KAVINI TAMIL whose telephone number is (571)272-6655. The examiner can normally be reached Mon-Fri 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached at 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA KAVINI TAMIL/Examiner, Art Unit 3733                                                                                                                                                                                                        /VALENTIN NEACSU/Primary Examiner, Art Unit 3731